19-01294-scc      Doc 22     Filed 08/26/19 Entered 08/26/19 21:02:02 Main Document
                                          Pg 1 of 3
                                                     Objection deadline: October 25, 2019
                                                         Hearing date: To Be Determined


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                         )
 In re:                                  )                   Chapter 15
                                         )
 PERFORADORA ORO NEGRO, S. DE R.L. DE )                      Case No. 18-11094 (SCC)
 C.V., et al.,                           )
                                         )
                          Debtors.       )
                                         )
                                         )
 GONZALO GIL-WHITE, PERSONALLY AND )                         Adv. Pro. No. 19-01294 (SCC)
 IN HIS CAPACITY AS FOREIGN              )
 REPRESENTATIVE OF PERFORADORA ORO )
 NEGRO, S. DE R.L. DE C.V. AND           )
 INTEGRADORA DE SERVICIOS
 PETROLEROS ORO NEGRO, S.A.P.I. DE C.V., )
                                         )
 Plaintiff,                              )
 v.                                      )
                                         )
 ALP ERCIL, et al.,                      )
                                         )
 Defendants.                             )

           NOTICE OF SINGAPORE DEFENDANTS’ MOTION TO DISMISS

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of the Singapore Defendants’ Motion to Dismiss, the declaration of the Singapore Rig

Owners (as defined in the Motion to Dismiss), the declarations of Roger Hancock and Roger

Bartlett, and the pleadings and papers filed in the Chapter 15 case and in this adversary

proceeding, Defendants Oro Negro Primus, Oro Negro Laurus, Oro Negro Fortius, Oro Negro

Decus, and Oro Negro Impetus, Roger Bartlett, Roger Hancock, and Hunter Cochrane, Jr.

(together, the “Singapore Defendants”), by their undersigned counsel, will move (the “Motion

to Dismiss”), before the Honorable Shelley C. Chapman, United Stated Bankruptcy Judge, at the

25995805
19-01294-scc       Doc 22     Filed 08/26/19 Entered 08/26/19 21:02:02            Main Document
                                           Pg 2 of 3



United States Bankruptcy Court for the Southern District of New York, One Bowling Green,

New York, New York 10004, pursuant to Federal Rule of Civil Procedure 12(b)(2) and 12(b)(6),

as incorporated by Rule 7012 of the Federal Rules of Bankruptcy Procedure, for an order, in the

form annexed hereto, dismissing the Complaint in the above-captioned adversary proceeding in

its entirety and with prejudice.

       PLEASE TAKE FURTHER NOTICE that, objections, if any, to the Motion to Dismiss

must be in writing, shall conform to the Federal Rules of Bankruptcy Procedure and the Local

Rules for the United States Bankruptcy Court for the Southern District of New York, and (i)

shall be filed with the Bankruptcy Court electronically in accordance with General Order M-399

(General Order M-399 and the User’s Manual for the Electronic Case Filing System can be

found at http://www.nysb.uscourts.gov, the official website for the Bankruptcy Court), by

registered users of the Bankruptcy Court’s case filing system and, by all other parties in interest,

on a CD or flash drive, preferably in Portable Document Format, i.e. PDF, WordPerfect, or any

other Windows-based word processing format on or before October 25, 2019; and (ii) a hardcopy

of such objection or response shall be served, upon (A) the chambers of the Honorable Shelley

C. Chapman, One Bowling Green, New York, New York 10004; (B) the undersigned counsel to

the Singapore Defendants, Dechert LLP, 1095 Avenue of the Americas, New York, New York

10036, Attn: Allan S. Brilliant, Esq. and Shmuel Vasser, Esq., and (C) on all other counsel

representing any other defendants, so as to be actually received on or before October 25, 2019.
19-01294-scc     Doc 22     Filed 08/26/19 Entered 08/26/19 21:02:02          Main Document
                                         Pg 3 of 3



       PLEASE TAKE FURTHER NOTICE that, a hearing on the Motion to Dismiss will be

held on a date and time to be scheduled by the Court, at the United States Courthouse, One

Bowling Green, New York, New York.



Dated: August 26, 2019                           Respectfully submitted,
       New York, New York
                                                 By: /s/ Shmuel Vasser
                                                    Allan S. Brilliant
                                                    Shmuel Vasser
                                                    David A. Kotler
                                                    Catherine Wigglesworth
                                                    Yehuda Goor
                                                    DECHERT LLP
                                                    1095 Avenue of the Americas
                                                    New York, NY 10036-6797
                                                    allan.brilliant@dechert.com
                                                    shmuel.vasser@dechert.com
                                                    david.kotler@dechert.com
                                                    catherine.wigglesworth@dechert.com
                                                    yehuda.goor@dechert.com
                                                    Tel: (212) 698-3500
                                                    Fax: (212) 698-3599
                                                 Attorneys for Oro Negro Primus PTE. Ltd.; Oro
                                                 Negro Laurus PTE. Ltd.; Oro Negro Fortius
                                                 PTE Ltd.; Oro Negro Decus PTE. Ltd.; Oro
                                                 Negro Impetus PTE. Ltd.; Roger Bartlett; Roger
                                                 Hancock; and Hunter Cochrane, Jr.
